PER CURIAM.
Upon remand, the trial court .in compliance with the mandate of this court,1 having determined that the defendant’s confession was freely and voluntarily made, appellant’s remaining point on appeal is now ready for disposition, to wit: that the trial court erred in denying the defendant’s motion to suppress a confession where there was no clear showing of a voluntary waiver, threat, or promise of the defendant’s constitutional rights. We cannot agree.
After a close examination of the testimony at the hearing on the motion to suppress, we conclude that there was substantial competent evidence contained therein to support the finding of the trial judge that the confession of the defendant was freely and voluntarily made. Accordingly, the judgment and sentence herein appealed are affirmed.
Affirmed.

. See Graham v. State, Fla.App.1974, 292 So.2d 373.